          Case 1:20-cv-04260-JGK Document 17 Filed 06/22/20 Page 1 of 1



                                                 June 19, 2020

VIA CM/ECF
                                                   Application granted.
The Honorable John G. Koeltl                       SO ORDERED.
United States District Judge                                                      /s/ John G. Koeltl
Southern District of New York                      New York, NY                     John G. Koeltl
Daniel Patrick Moynihan U.S. Courthouse            June 22, 2020                      U.S.D.J.
500 Pearl Street
New York, NY 10007-1312

       RE:     Plaintiffs’ request for word limit expansion in State of New York, et al. v. U.S.
               Dep’t of Educ., et al., No. 1:20-cv-04260-JGK.

Dear Judge Koeltl:

        Plaintiffs the State of New York and the Board of Education for the City School District
of the City of New York, write to notify the Court that they anticipate filing a motion for
preliminary injunction in the above-referenced case on or after June 22, 2020, and to respectfully
request the Court’s permission to file a file this letter motion to seek the Court’s leave to file a
brief in support of their anticipated motion for preliminary injunction in the above-referenced
case in excess of the word limitation stated in Section II.D. of this Court’s Individual Practices.

        Specifically, Plaintiffs request leave to file a brief in support of their motion limited to
9,000 words. In support of their motion, Plaintiffs intend to address the irreparable harm to the
State, NYCDOE, and their respective educational institutions and students, as well as Plaintiffs’
likelihood of success on the merits of their four independent claims under the Administrative
Procedure Act. See Am. Complt. 92-97 [ECF No. 13]. Plaintiffs believe the requested word-
limit expansion is necessary to adequately brief these issues for the Court, and would consent to
the same word limit for Defendants’ response brief.

       Plaintiffs have conferred with Defendants’ counsel, who do not object to this request.

                                                 Sincerely,

                                                 /s/ Joseph Wardenski
                                                 Joseph Wardenski, Senior Trial Counsel
                                                 Office of the New York State Attorney General
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 Phone: (212) 416-8441
                                                 Joseph.Wardenski@ag.ny.gov
                                                 Attorney for Plaintiff the State of New York

cc (by email): Lindsay Pickell (Lindsay.A.Pickell@usdoj.gov)
               Carlie Wells (Carlotta.Wells@usdoj.gov)
               Attorneys for Defendants
